BOGGS, Circuit Judge,
dissenting:
This case is before us on a petition for review and application for enforcement of an order by the Federal Labor Relations Authority (FLRA). That order requires the Fort Knox Dependent Schools (the Army) to bargain with the Fort Knox Teachers Association (the union) regarding wages for teachers working overtime as chaperones during trips away from school property. The Army appeals that order, contending that federal statutes and regulations mandate that wages for teachers in federally supervised schools (Section 6 schools) be equal to the wages paid to teachers in the local school districts. 20 U.S.C. § 241.1 The Army further argues that these statutes and regulations do not permit negotiation regarding wages. The FLRA and the union contend that all conditions of employment, including wages, must be negotiated, subject only to overarching statutory controls on costs. The FLRA also argues that its interpretation of the relevant statutes and regulations should be afforded great deference. Because I believe, after a careful consideration of decisions in related cases by other courts of appeals, that those courts which have upheld the FLRA in like situations are correct in their analysis of the statute and regulations involved, I dissent, and would affirm the order in this case appearing at 25 F.L.R.A. (No. 95) 203 (1987) (WEST-LAW. FLB-FLRA database).
The first issue to be addressed in this case is the degree of deference a reviewing court must afford FLRA decisions. The FSLMRA states that the standard of review of FLRA decisions is the same as that contained in the Administrative Procedure Act (APA). 5 U.S.C. § 7123(c). The APA states that an agency’s decision should not be set aside unless it is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A) (1982). This high degree of deference to FLRA determinations is justified because “Congress has specifically entrusted the [FLRA] with the responsibility to define the proper subjects for collective bargaining [under the FSLMRA], drawing upon its expertise and understanding of the special needs of the public sector labor relations.” Library of Congress v. FLRA, 699 F.2d 1280, 1289 (D.C.Cir.1983).
However, the FLRA’s expertise does not extend beyond its interpretations of its own enabling statute, the FSLMRA. Department of Treasury v. FLRA, 837 F.2d 1163, 1167 (D.C.Cir.1988); Department of the Navy, Military Sealift Command v. FLRA, 836 F.2d 1409, 1410 (3d Cir.1988). When an agency “interprets another agency’s statute or resolves a conflict between its own statute and the statute of another agency,” Sealift, 836 F.2d at 1410, such a high degree of deference is not justified.
*1184Thus, the FLRA is entitled to great deference regarding its interpretation of the FSLMRA. However, the Army, and not the FLRA, must be given that same deference with respect to 20 U.S.C. § 241.2 With these constraints in mind, I now proceed to a consideration of the merits of the FLRA order.
Although this is a question of first impression in this jurisdiction, a number of decisions by other courts provide us with guidance in determining whether the salaries of teachers in Section 6 schools is a proper subject for bargaining. The Third Circuit and the District of Columbia Circuit both have held that wages are exempt from bargaining under the FSLMRA. Sealift, 836 F.2d at 1420; Department of Treasury, Bureau of Engraving and Printing v. FLRA, 838 F.2d 1341, 1343 (D.C.Cir.1988); Department of Defense Dependent Schools v. FLRA, 863 F.2d 988, 994 (D.C.Cir.1988). However, both Sealift and Treasury involved employees whose wages were determined by the Prevailing Rate Act. Sealift, 836 F.2d at 1411; Treasury, 838 F.2d at 1342. Both courts held in those cases that the Prevailing Rate Act “renders ... wages unbargainable.” Treasury, 838 F.2d at 1343; Sealift, 836 F.2d at 1420. The involvement of the Prevailing Rate Acts in those cases makes them entirely distinguishable from the case at hand. I recognize that in Department of Defense, the District of Columbia Circuit, in a case much like the instant one, decided to follow Sealift and Treasury, finding that the legislative history indicated that Congressional intent was to exempt pay from negotiability under the FSLMRA. Defense, at 994 n. 12. However, in my judgment, that decision underestimated the importance of the Prevailing Rate Acts in the Sealift and Treasury decisions. The Prevailing Rate Acts are what rendered wages unbargainable in those cases, not the courts’ interpretations of the FSLMRA. Treasury, 838 F.2d at 1343; Sealift, 836 F.2d at 1420. Thus, reliance on those decisions in a case which does not involve a Prevailing Rate Act is inappropriate.
However, other Circuits have decided cases which more closely match the instant case in that no Prevailing Rate Act or other distinguishing factor was present. The majority chooses to disagree with recent decisions of the Second and Eleventh Circuits. West Point Elementary School Teachers Association v. FLRA, 855 F.2d 936 (2d Cir.1988); Fort Stewart Schools v. FLRA, 860 F.2d 396 (11th Cir.1988). I respectfully disagree with the majority’s conclusions, and choose to follow what appears to me to be the better-reasoned view.
In West Point, the court reached what I see as a more sensible decision, which is consistent with my reading of the relevant legislative history. The court first noted that the term “conditions of employment” in § 7102(2) is defined in § 7103(a)(14)(C) of the FSLMRA to mean “ ‘personnel policies, practices, and matters ... affecting working conditions, except that such term does not include policies, practices, and matters ... to the extent such matters are specifically provided for by Federal statute.’ ” 855 F.2d at 947 (quoting 5 U.S.C. § 7103(a)(14)(C)). Thus, the court held that “because salary for teachers at Section 6 schools is not specifically provided for by federal statute, it is a condition of employment, over which employees have a right to bargain.” Ibid.
The court then proceeded to examine 20 U.S.C. § 241 and AR 352-3,1-7, concluding that neither the statute nor the regulation required a contrary result. As regards § 241, the court stated that “cost parity may be maintained despite wide variation in what teachers are paid.” Id. at 943. “Similarly, educational comparability may be maintained even with wide variations in teachers’ pay.” Ibid. Thus, the court found that § 241 does not establish salary *1185rates and, thus, the “Army has the duty under 5 U.S.C. § 7117(a) to bargain in good faith over the salary schedules for teachers.” Ibid.
Regarding AR 352-3, 1-7, the court found that there was no compelling need for this regulation, noting that the duty to bargain prevails over regulations unless the regulation serves a “compelling need” of the agency. Ibid, (citing 5 U.S.C. § 7117(a)(2)). The court then relied on the definition of “compelling need” set out in 5 C.F.R. § 2424.11(a), (c), finding that § 241 did not mandate specific salaries, nor render the question of salaries nondiscretion-ary. Ibid. Again explaining that comparability of education or cost per pupil does not mandate equivalence in teachers’ salaries, ibid., the court found that there was no compelling need for the regulation.
The Eleventh Circuit reached the same conclusion in Fort Stewart based on a nearly identical analysis. Fort Stewart, at 406. In addition, that court noted aspects of the legislative history of the FSLMRA that, I believe, refute the District of Columbia Circuit’s comments to the contrary in Department of Defense. First, the court noted that the National Labor Relations Act (NLRA) allows bargaining over “ ‘wages, hours and other terms and conditions of employment.’ ” Id. at 400 (citing 29 U.S.C. § 158(d) (Supp.1988) (emphasis added)). The court reasoned that the use of the word “other” demonstrated that wages and hours were two examples of “conditions of employment.” Ibid. The court then continued, demonstrating that the remarks relied on by the District of Columbia Circuit were made with the “understanding that Congress generally regulates such matters through its prevailing rate acts, not with the understanding that the FSLMRA barred all wage negotiations.” Id. at 401. The court concluded that “Congress intended the FSLMRA to continue the existing practices regarding the negotiation of wages.” Ibid. Although those existing practices generally did not allow bargaining over wages, ibid., the court noted that there were “existing practiced which] allowed federal employees to negotiate wages in the rare instances where Congress did not specifically establish wages and fringe benefits.” Id. at 402 (citations omitted). The court reasoned that Congress must have known of these practices. Ibid. Thus, the court concluded that “Congress did not intend to preclude bargaining over wages and related benefits.” Ibid.
I agree with this reading of the legislative history of the FSLMRA, as well as with the interpretation of § 241 by the Second and Eleventh Circuits. A comparable education does not require equal wages. A cost-per-pupil limitation in the aggregate does not preclude variation in an individual component of total cost, wages. 20 U.S.C. § 241(a) & (c). As the FLRA reasoned, as long as salary differentials are compensated for in other budget items, the total costs can remain comparable. As an obvious example, a federal school system could hire more qualified (and more expensive) teachers, but maintain a higher pupil-teacher ratio. This reasoning leads to the conclusion that § 241 does not mandate that salaries of teachers in Section 6 schools be equal to those of teachers in surrounding public schools. Further, this reasoning demonstrates the lack of a “compelling need” for AR 352-3, l-7(h).3
Therefore, I would hold that the Army must negotiate with the union over the union’s proposal regarding overtime wages for teachers who volunteer for chaperone duty. I see this conclusion as entirely consistent with both the FSLMRA and § 241. Further, it does not conflict with any “compelling need” on the part of the Army. Thus, I would order that the FLRA order be enforced, and deny the Army’s cross-petition for relief.

. 20 U.S.C. § 241 states, in pertinent part:
... To the maximum extent practicable, the local educational agency, or the head of the Federal department or agency, with which any arrangement is made under this section, shall take such action as may be necessary to ensure that the education provided pursuant to such arrangement is comparable to free public education provided for children in comparable communities in the State, or, in the case of education provided under this section outside the continental United States, Alaska and Hawaii, comparable to free public education provided for children in the District of Columbia.


. The Army’s interpretation of 20 U.S.C. § 241 is put forth in Army Regulation 352-3, 1-7, which states:
Education provided pursuant to the provisions of Section 6 for children residing on Federal property will be considered comparable to free public education offered by selected communities of the State when the following factors are, to the maximum extent practicable, equal:
******
h. Salary schedules.


. I note that 20 U.S.C. § 241 was amended in 1985, when Congress directed that all Section 6 schools be transferred "to the local school districts of the States in which such schools are located” by July 1, 1990. Act of December 3, 1985, Pub.L. No. 99-167, § 824, 99 Stat. 992 (1985). Thus, any decision reached by this court or any other courts of appeals likely will be only temporary, and will expire with the implementation of the July 1990 transfer.